DETAILED ACTION
Notice to Applicant
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the  filed on 7/24/2020.  
Claims 1-20  currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 9/25/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Priority
Applicant’s claim for the benefit of prior-filed applications (non-provisional application 13/094,652, filed 4/26/2011) under 35 U.S.C. 110(e) or under 35 U.S.C. 120, 121, or 365(c), or under 35 U.S.C. 119(a)-(d) or (f) is acknowledged.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0002]) that physiological waveform data is often used to detect changes and events that may be indicative of serious medical conditions. So a need exists to organize these human interactions by monitoring, capturing, measuring and annotating physiological waveform data using the steps of “receiving signals, generating waveforms, displaying waveforms, receiving manipulations of time periods, detecting events when thresholds met or exceeded, automatically recording waveforms in temporary queues for configurable periods of time, displaying list of events, displaying recorded waveforms in response to even selection, receiving indications to save specific portions of displayed waveforms, storing specific portions of recorded waveforms, automatically deleting remaining portions of waveforms subsequent to configurable period of times lapsing, saving specific portions to electronic medical records,” etc.  Applicant’s system/computer readable medium is therefore a certain method of organizing the human activities as described and disclosed by Applicant. 
Rejection 
Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 10 and 15 is/are directed to the abstract idea of “monitoring, capturing, measuring and annotating physiological waveform data,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0004]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-20 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, system/computer readable medium for performing the steps of “receiving signals, generating waveforms, displaying waveforms, receiving manipulations of time periods, detecting events when thresholds met or exceeded, automatically recording waveforms in temporary queues for configurable periods of time, displaying list of events, displaying recorded waveforms in response to even selection, receiving indications to save specific portions of displayed waveforms, storing specific portions of recorded waveforms, automatically deleting remaining portions of waveforms subsequent to configurable period of times lapsing, saving specific portions to electronic medical records,” etc., that is “monitoring, capturing, measuring and annotating physiological waveform data,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-20 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. processor, computing devices, leads, displays, graphical user interfaces, networks (Applicant’s Specification [0015] and [0026]-[0027]), etc.) to perform steps of “receiving signals, generating waveforms, displaying waveforms, receiving manipulations of time periods, detecting events when thresholds met or exceeded, automatically recording waveforms in temporary queues for configurable periods of time, displaying list of events, displaying recorded waveforms in response to even selection, receiving indications to save specific portions of displayed waveforms, storing specific portions of recorded waveforms, automatically deleting remaining portions of waveforms subsequent to configurable period of times lapsing, saving specific portions to electronic medical records,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Insignificant extra-solution activity
Claim(s) 1-20 recites storing data steps, retrieving data steps, providing data steps, output steps (Bilski v. Kappos, 561 U.S. 593, 610-12 (2010), Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1066 (E.D. Mo. 2011), aff’d, 687 F.3d at 1266), and/or transmitting data step (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1299, 1241-42 (Fed. Cir. 2016)) that is/are insignificant extra-solution activity. Extra-solution activity limitations are insufficient to transform judicially excepted subject matter into a patent-eligible application (MPEP §2106.05(g)).
 Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. processor, computing devices, leads, displays, graphical user interfaces, networks, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decisions indicate that mere collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. processor, computing devices, leads, displays, graphical user interfaces, networks, etc.). At paragraph(s) [0015] and [0026]-[0027], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “processor, computing devices, leads, displays, graphical user interfaces, networks,” etc. to perform the functions of “receiving signals, generating waveforms, displaying waveforms, receiving manipulations of time periods, detecting events when thresholds met or exceeded, automatically recording waveforms in temporary queues for configurable periods of time, displaying list of events, displaying recorded waveforms in response to even selection, receiving indications to save specific portions of displayed waveforms, storing specific portions of recorded waveforms, automatically deleting remaining portions of waveforms subsequent to configurable period of times lapsing, saving specific portions to electronic medical records,” etc. The recited “processor, computing devices, leads, displays, graphical user interfaces, networks,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1-20 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent Claims
Dependent claim(s) 2-9, 11-14 and 16-20 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Although dependent claims 2-9, 11-14 and 16-20 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-9, 11-14 and 16-20 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1, 10 and 15.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Stein et al. (US 4,098,267) disclose a system for display and analysis of physiological signals such as electrocardiographic signals.
Ramseth (US 2004/0054294) discloses a method and apparatus for interactive annotation and measurement of time series data with centralized analysis and review.
Mattice et al. (US 2010/0062833) disclose portable gaming machine emergency shut down circuitry.
Grassle et al. (US 2012/0078647) disclose systems and methods for improved perinatal workflow.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626




/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626